Citation Nr: 0127355	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  97-22 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of self-
castration secondary too post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1971.

This appeal arises from a February 1998 rating decision of 
the Wichita, Kansas, Regional Office (RO) which denied 
entitlement to secondary service connection for self-
castration as a residual of his service-connected post-
traumatic stress disorder (PTSD).  The veteran appealed this 
determination.

In July 1999, the Board of Veterans' Appeals (Board) remanded 
this claim to the RO for development of the medical evidence.  
The case has now returned for appellate consideration.


FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
merits of this claims has been obtained by VA.

2.  The preponderance of the medical evidence is against a 
finding that the veteran's self-castration was the result of 
his service-connected PTSD.


CONCLUSION OF LAW

The veteran's self-castration was not incurred or aggravated 
during his military service, nor was it a result of his 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2001); 66 Fed.Reg. 45620 (Aug. 29, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the veteran's service records fails to reveal any 
deformity associated with this genitalia.  On his separation 
examination in February 1971, the veteran did not indicate in 
his reported medical history any abnormalities of the 
genitalia and on examination his genito-urinary system was 
found to be normal.

Topeka State Hospital records were received in August 1986 
that indicated the veteran had been hospitalized from 
December 1981 to January 1982 after making violent threats 
against his spouse.  His medical history indicated that in 
the year before the veteran had castrated himself while in 
jail.  The veteran alleged that the circumstances that 
precipitated this self mutilation were harassment from his 
family, authorities, and other inmates, and the threat from 
his spouse that she did not want to have anymore children 
with him and threatened to leave their marriage.  The 
discharge diagnoses included marital problems, dependent 
personality disorder, and self-castration.  Private medical 
records received in October 1986 noted treatment of the 
veteran's physical disabilities.

A VA Medical Center report from August 1986, notes that the 
veteran reported that while in prison in 1981 he had feelings 
similar to those experienced in Vietnam when he had to be 
constantly vigilant with regard to the enemy.  The appellant 
also related that following an altercation with another 
prisoner he was placed in near solidity confinement where he 
became so overcome with impulse that he castrated himself.

The RO received a letter from Bruce E. Klosterhoff, M.D., 
dated in November 1991.  Dr. Klosterhoff indicated that the 
had treated the veteran for the past year and it was his 
opinion that the veteran suffered with PTSD.  

A letter was received from a Weir Pierson, M.D., dated in 
November 1991.  He noted that he had treated as the appellant 
as his family physician from 1974 to 1990.  The physician 
claimed that he had witnessed the deterioration of the 
veteran's mental health during this period, and he indicated 
that he had diagnosed PTSD.

A VA psychiatric examination was afforded the veteran in 
December 1991.  He indicated in his medical history that he 
had been previously jailed for his explosive behavior.  The 
veteran asserted that during this incarceration he was "so 
out of it" that he castrated himself with a razor blade.  
The diagnoses were intermittent explosive behavior, rule out 
bipolar disorder, and to rule out antisocial personality 
disorder.

A written statement received from the veteran on a VA Form 1-
9 in May 1992 indicated that his private psychiatrist had 
ruled out a personality disorder and was now treating him for 
PTSD.  At a hearing on appeal in June 1992, the veteran gave 
brief testimony that he had castrated himself while 
incarcerated.  He claimed that after this incident he was 
admitted to a VA hospital in Dallas, Texas and then soon 
released.  

Private treatment records were received by the RO in June 
1992.  This records included hospitalization reports of March 
1981.  The discharge summary indicated that the veteran had 
been hospitalized for a cut scrotum and testicles.  His 
reported history indicated that he had developed a mental 
problem with hallucinations one to two years prior to his 
admission.  While incarcerated, the veteran cut his scrotum.  
On examination, the veteran was missing both testicles and 
there was active bleeding from the wound that required 
surgical repair.  The final diagnoses were cut wound of both 
scrotum and testicle with bleeding, and depressive anxiety.

Another letter from Dr. Klosterhoff dated in June 1992 noted 
that the veteran had previously been diagnosed with explosive 
behavior disorder, also known as an impulse control disorder, 
and a personality disorder.  Dr. Klosterhoff asserted that he 
had treated the veteran for four years and had concluded that 
the veteran's primary disability was delayed-type PTSD.  He 
wrote "whether or not impulse control problem and his 
personality functioning constitutes additional diagnosis can 
be debated forever and there may not be a clear separation 
between all these conditions."  

A letter from the veteran's spouse dated in June 1992 
described the circumstances of his self-mutilation.  She 
indicated that while in jail in 1981, the veteran had asked 
his guard for a razor in order to shave for an upcoming court 
hearing.  Instead of shaving, the veteran used the razor to 
castrate himself.  She claimed that the veteran had 
delusional thinking that had deteriorated into psychosis, and 
then led to a self-destructive act.

The veteran's private psychiatric records dated from August 
1989 to May 1992 were received by the RO in June 1992.  An 
initial evaluation in August 1989 noted assessment of 
dysthymic disorder and an unspecified personality disorder.  
This assessment was continued until February 1990 when an 
outpatient record noted an assessment of probable schizotypal 
personality disorder.  This diagnosis was continued until 
February 1991 when an outpatient record entered diagnoses of 
schizotypal personality disorder and PTSD.  These latter 
diagnoses were continued throughout the subsequent outpatient 
records.

Another set of private treatment records dated from July 1977 
to November 1991 were received by the RO in June 1992.  These 
records dealt primarily with treatment of the veteran's 
physical disorders.  However, a letter from Dr. Pierson dated 
in December 1981 noted his opinion that the veteran suffered 
with a definite personality disorder or psychotic tendencies.  
He opined that the veteran was out of touch with reality and 
average ordinary behavior.

The veteran was given another VA psychiatric examination in 
July 1992.  This examination did not discuss the veteran's 
history of self-castration.  It did, however, note that the 
appellant did not serve in combat.  It was noted that the 
veteran had been hospitalized in August 1986.  At that time 
he received a diagnosis of severe mixed personality disorder 
with paranoid features.  It was felt at that time that the 
veteran had not met the criteria for a diagnosis of PTSD.  

Psychological testing conducted in July 1992 indicated 
borderline personality disorder with paranoid features, and 
this testing could not rule out paranoid schizophrenia.  The 
veteran's history of self castration was noted .  The final 
diagnosis was mixed personality disorder with paranoid and 
passive-aggressive features.

VA hospitalization records dated in August 1986 were 
associated with the claims file in August 1992.  The 
discharge summary noted the circumstances surrounding the 
veteran's self-castration.  He was also given a battery of 
psychological testing.  The discharge diagnosis was severe 
mixed personality disorder. 

Copies of the veteran's medical records held by the Social 
Security Administration (SSA) were received in October 1992.  
Most of these records were duplicates of evidence already 
received by the RO.  In addition, these records included a 
February 1989 psychological evaluation prepared for the SSA.  
The history for his evaluation noted the circumstances of his 
self-castration.  The diagnosis was schizoaffective disorder.  
The appellant was awarded Social Security disability benefits 
for dysthymic and personality disorders. 

In a letter of March 1993, the veteran's spouse indicated 
that the veteran had become chronically depressed and 
"psychosis had set in" at the time of his self-mutilation.  
His brother submitted a letter dated February 1993 in which 
he attributed all of the veteran's psychiatric problems to 
his PTSD.

Another letter dated in February 1993 was received from Dr. 
Klosterhoff.  He noted that the veteran suffered with PTSD as 
a result of his Vietnam and post-Vietnam experiences.  Dr. 
Klosterhoff also acknowledged that the veteran had what could 
have been a pre-existing personality disorder.  He opined 
that the veteran had two separate disorders and that the 
expression of each was influenced by the other.  A second 
letter from Dr. Klosterhoff dated in June 1993 described the 
veteran's treatment history and the physician's reasoning for 
a diagnosis of PTSD.  Dr. Klosterhoff noted that when he 
first interviewed the veteran, the appellant was "cutting a 
fine line between reality and a paranoid psychosis.  I 
believe that this was very likely a manifestation of a 
hypervigilance that is seen with some war veterans."  In a 
letter dated in October 1995, Dr. Klosterhoff opined that the 
veteran suffered with delayed PTSD as a result of his 
stressful experiences during his service in the Vietnam War.  
The physician recounted these experiences.  His current 
symptoms included detachment and estrangement from others, 
dysphoria, recollection of his traumatic experiences, 
outbursts of anger, irritability, and insomnia.  In both 
letters the veteran was noted to have served as an office 
clerk in Vietnam.  He did not serve in combat.

Copies of the veteran's private outpatient records discussing 
his psychiatric treatment were received by the RO in January 
1996.  These records were dated from July 1993 to December 
1995 and primarily noted assessments of schizotypal 
personality disorder and PTSD.  In an outpatient record of 
February 1995, the veteran discussed his self castration 
while incarcerated.  His claims during this session were 
similar to those he had presented to VA.  It was noted by Dr. 
Klosterhoff that the medical records associated with this 
episode were unavailable to him and he could not determine 
the veteran's mental state at the time of his self-
castration.

Another VA psychiatric examination was given to the veteran 
in June 1996.  This examination report briefly noted the 
veteran's episode of self-castration.  The examiner found 
that the veteran met the criteria for a diagnosis of PTSD.  

In a February 1997 decision the Board granted service 
connection for PTSD.  

Dr. Klosterhoff submitted another letter dated in April 1997.  
This physician indicated that the veteran had asked him to 
submit a medical opinion on whether his self-castration was a 
manifestation of his PTSD.  Dr. Klosterhoff related the 
veteran's history regarding this incident as it was noted in 
the veteran's treatment records.  He noted that:

At that time he was quite paranoid...He 
thought [self-castration] was the only 
way that he would get out of jail after 
he heard the jailer and arresting 
officers talking, speculating that he 
must have been "oversexed" because he 
had 6 children.  Clearly, he was 
delusional at the time.  It's my opinion 
that this paranoid ideation and result in 
behavior could have been a manifestation 
of his [PTSD].

In his substantive appeal of April 1998, the veteran claimed 
that he was diagnosed with PTSD during his VA hospital 
treatment soon after his self-castration in 1981.  He 
asserted that his paranoia at that time had been building 
since his military service.  The veteran alleged that at the 
time of his incarceration and self-castration in 1981 he 
believed that he had been taken as a "prisoner of war."  He 
asserted that these VA treatment records were now lost and he 
should not be penalized for the VA's loss of these records.  
The veteran contended that the lay and medical evidence of 
record corroborated his claim.

The veteran's medical records obtained from the SSA were 
received in October 1999.  Much of this evidence was 
duplicative or cumulative of evidence previously obtained by 
VA.  These records also included outpatient psychiatric 
treatment records dated from December 1996 to December 1997.  
An outpatient record of April 1997 noted that Dr. Klosterhoff 
had agreed to prepare a letter for the veteran to submit to 
VA that indicated the physician's opinion that his self-
castration was related to his PTSD.  The physician 
acknowledged that he did not have access to any documentary 
evidence outside of what the appellant himself provided.  The 
diagnoses continued to be schizotypal personality disorder 
and PTSD.  In addition, the SSA evidence included a number of 
reports of contact with Dr. Klosterhoff that noted his 
thoughts on the veteran's prognosis and ability to work.

Additional outpatient records dated from August 1998 to 
November 1999 were obtained from Dr. Klosterhoff in January 
2000.  An outpatient record of November 1999 indicated that 
the physician had reviewed with the veteran "some facts that 
I [Dr. Klosterhoff] will need to put to together...so I had to 
review some dates with [the veteran] about his psychiatric 
care when he castrated himself..." in preparation for a letter 
to VA in support of the veteran's claim for compensation.  
Dr. Klosterhoff commented that the circumstances of the 
veteran's self-castration in March 1981 strongly suggest that 
PTSD was the diagnosis.

In a letter of January 2000, Dr. Klosterhoff indicated that 
he had not had an opportunity to review the contemporaneous 
medical evidence from the time of the veteran's self-
castration.  He noted that his findings were based upon 
clinical observations, history, and material provided through 
his work with the veteran.  

A board of two VA psychiatrist prepared an opinion in April 
2000 to determine whether there was any relationship between 
the veteran's service-connected PTSD and his self-castration.  
The report indicated that these physicians had reviewed the 
available medical history.  After a discussion of the 
veteran's medical history, the physicians concluded that:

There are basically two categories of 
patients who participate in self-
mutilation: patients with borderline 
personality disorder and patients with a 
psychotic disorder.  We believe that [the 
veteran] has both of these very difficult 
to treat psychiatric illnesses.

Based on the medical history, the physicians diagnosed 
paranoid-type schizophrenia that was complicated by 
depressive disorder and borderline personality disorder.  It 
was noted that the veteran had given different versions of 
the circumstances leading to his self-mutilation in the 
histories taken at the state hospital in 1981, during VA 
hospitalization in 1986, and to Dr. Klosterhoff during 
outpatient treatment.  The physicians commented:

...the truth of the actual precipitants and 
the thought processes of [the veteran] at 
the time of his self-mutilation will 
never be known.  [The veteran] was likely 
in an dissociated state or acutely more 
psychotic (above baseline) at the time of 
mutilation.  We do not think that [the 
veteran] has a clear memory of the 
occurrence.  In either case this self-
mutilation is related to either his 
severe borderline personality disorder or 
to his schizophrenic disorder.  Although 
neither of these illnesses are aided by 
his [PTSD], his [PTSD] did not create 
these disorders either.

In conclusion, we do not think that [the 
veteran's] self mutilation was related to 
his experiences in Vietnam, and his 
reported [PTSD] related to this.

Another VA psychiatric examination was afforded the veteran 
in May 2000.  This examination report noted a detailed 
medical history of the veteran's psychiatric problems.  The 
examiner concluded that the veteran did not meet the criteria 
for PTSD, major depressive disorder, or borderline 
personality disorder.  It was found that the veteran did meet 
the criteria for paranoid schizophrenia and premorbid 
schizotypal personality disorder.  After discussing the 
veteran's circumstances at the time of his self-castration, 
the examiner commented:

It is very difficult to ascertain whether 
all of the symptoms that he relates to 
[PTSD] are accurate, as he over-endorses 
these symptoms...It seems that the majority 
of his symptoms are related more to 
either paranoid schizophrenia, for which 
he does barely meet the criteria, or to 
schizotypal personality disorder, for 
which he meets most of the criteria.  

The examiner also noted that:

(The appellant) maintains that all of his 
symptoms are the result of his post 
traumatic stress disorder, but admits 
that his main stressor in Vietnam was 
looking at the lists of dead soldiers 
that came across his desk.   This seems 
to indicate that looking at an obituary 
page in the newspaper could have resulted 
in the same symptoms.

The diagnoses included paranoid type schizophrenia, PTSD by 
history, and schizotypal personality disorder with borderline 
traits.

In a letter of August 2001, the veteran argued that the RO 
had used its own unsubstantiated medical opinion in denying 
his claim for secondary service connection for self-
castration.  A VA Form 646 submitted by the veteran's 
representative in October 2001 contended that Dr. 
Klosterhoff's opinion carried more probative weight than 
conflicting VA opinions on the basis that this physician had 
treated the veteran for many years.  The probative value of 
the VA physicians' opinions were contested on the bases that 
these physicians only had brief interviews and histories, and 
they did not have access to the post-castration treatment 
records dated in 1981.  

II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5103A; 66 Fed.Reg. 45620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  It is 
recognized by the Board that the provisions of 38 U.S.C.A. 
§ 5103A (duty to assist) did not become effective until the 
fall of 2000, nevertheless, all records identified by the 
veteran have been secured and added to the claims folder or, 
as discussed below, determined to be unavailable.  The RO 
also had the opportunity to apply the duty to assist 
provisions found at 38 U.S.C.A. § 5107(b) (West 1991) that 
existed prior to November 2000 as indicated in its statement 
of the case (SOC) issued in February 1998 and subsequent 
supplemental statements of the case (SSOC).  Therefore, the 
development conducted by the RO in this case fully meets the 
requirements of the old provisions of 38 U.S.C.A. § 5107 and 
the new provisions of 38 U.S.C.A. § 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the VCAA does not require further RO 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001).  As further development is not 
in order under the VCAA, remanding to require the RO to 
consider the new regulations is also not in order.

The RO also has complied with notification requirements of 
38 U.S.C.A. § 5103A(b)(2).  This was specifically addressed 
in the RO's letter to the veteran dated in June 2001.  This 
letter informed the veteran of the actions he must take and 
the type of evidence required in order to establish his claim 
for service connection.  He was also informed of the actions 
VA would complete in regards to his claim.  The RO 
specifically notified the veteran of the evidence that it had 
considered in the February 1998 SOC and subsequent SSOC's.  
Thus, the requirements of 38 U.S.C.A. § 5103A have been met.  

Finally, the Board notes that it had previously remanded this 
case to the RO in July 1999 for development of the evidence.  
In this remand, the Board specifically requested that the RO 
request clarification from Dr. Klosterhoff of the reasons and 
bases for his medical opinions, obtain medical records in the 
possession of the SSA, and obtain a medical opinion by a 
board of two VA psychiatrist regarding the relationship 
between the veteran's service-connected PTSD and his self-
castration.  The SSA was contacted by the RO in August 1999 
and the veteran's medical records were received in October 
1999.  A letter from the RO was sent to Dr. Klosterhoff in 
October 1999 and his response was received in January 2000.  
The opinion from a board of two psychiatrists was obtained in 
April 2000.  Accordingly, these actions fully meet the 
development required in its remand of July 1999.  Therefore, 
further referral to the RO based on the remand instructions 
of July 1999 is not required.  Stegall v. Brown, 11 Vet. App. 
268 (1998). 

The Board finds that all records pertinent to the claim of 
entitlement to service connection for self castration in the 
possession of the Federal government have been obtained or 
are now unavailable.  The records obtained by the RO included 
service medical records and VA medical records.  However, the 
veteran has identified the Dallas, Texas VA Medical Center 
(VAMC) as the facility where he was given inpatient treatment 
soon after his episode of self-castration in 1981.  The RO 
has attempted to obtain these records on multiple occasions, 
but the VAMC responded in August 1986 and October 1991 that 
such records could not be located.  It appears based on the 
veteran's comments in his medical history that he himself has 
tried to obtain these records without success.  Based on the 
failure of these multiple, repeated attempts to obtain this 
evidence, the Board concludes that such records no longer 
exist and further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b)(3).  All other identified VA and 
private treatment records pertinent to his self-mutilation 
have been obtained.  The RO has obtained the medical records 
in the possession of the SSA on two different occasions.  
Thus, further development of the medical evidence is not 
warranted under the provisions of 38 U.S.C.A. §§ 5107 or 
5103A.  

The veteran has not requested a hearing before VA regarding 
the current issue on appeal, even after being given an 
opportunity to make such a request on the provided VA Form 9 
he submitted in April 1998.  Finally, the veteran was 
afforded a VA examination/medical opinion in regards to the 
current claim for service connection.  Reviewers have also 
provided evidence/opinion on the relationship between the 
veteran's self-castration and his psychiatric disorders.  The 
reports specifically referenced the veteran's medical 
history, and the claims files were available.  Therefore, 
these opinions are fully adequate for providing evidence 
regarding the relationship between the veteran's self-
castration and his PTSD.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

There is no lay or medical evidence, nor has the veteran 
alleged, that he experienced a testicular deformity or loss 
during military service.  Both the lay and objective evidence 
establishes that the veteran castrated himself while 
incarcerated in March 1981.  Over the years the veteran's 
reported circumstances and motivation for this act have been 
inconsistent.  Whatever his motivation, the veteran has 
alleged that this act was a direct result of his service-
connected PTSD.  Lay opinions from family members support 
this contention.  As lay persons untrained in the field of 
medicine these individuals are not, however, competent to 
provide medical evidence of a etiological link between PTSD 
and the veteran's self-castration.  Only a competent medical 
professional can provide a competent opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

It is conceded by the Board that the veteran's act of self-
castration was related to a psychiatric disorder.  However, 
the veteran has received diagnoses and assessments for 
psychiatric disorders other than PTSD over the years.  These 
have included dependent personality disorder, explosive 
behavior, bipolar disorder, antisocial personality disorder, 
depressive anxiety, dysthymic disorder, schizotypal 
personality disorder, paranoid schizophrenia, mixed 
personality disorder, and schizoaffective disorder.  In a 
decision of February 1997, the Board granted service 
connection for PTSD based on a weighing of conflicting 
medical diagnoses.  However, there are only three medical 
opinions of record that have commented on the relationship 
between the veteran's various psychiatric disorders and his 
self-castration.

In April 1997, Dr. Klosterhoff opined that the veteran's PTSD 
could have been a causative factor in leading to the 
veteran's self-mutilation.  Subsequently, in a January 2000 
letter Dr. Klosterhoff stated that this opinion was based on 
his observations and medical history as provided by the 
veteran.  Notably, however, Dr. Klosterhoff stated in a 
February 1995 outpatient record that contemporaneous medical 
records from the time of the veteran's self-castration were 
unavailable to him.  At that time, he felt that without these 
records he could not determine the veteran's mental state at 
the time of his self-castration.  Based on the comments in 
Dr. Klosterhoff's outpatient records, he only provided a 
favorable opinion regarding the relationship between the 
veteran's PTSD and his self-castration after being prodded to 
do so by the veteran so that he could obtain additional 
compensation from VA.  There is no indication that he ever 
reviewed records from 1981.  Dr. Klosterhoff has also 
consistently diagnosed not only PTSD, but also schizotypal 
personality disorder.  However, he failed to comment in his 
opinions to VA on what type of relationship this disorder had 
with the veteran's episode of self-castration.

Three other medical opinions on this issue were provided in 
the VA examination reports of April and May 2000.  These 
reports make it clear that these physicians had an 
opportunity to review all pertinent medical evidence in the 
claims file and at least one of them had a direct interview 
with the veteran in May 2000.  After reviewing the veteran's 
entire medical history, these physicians unanimously 
concluded that there was no relationship between the 
veteran's PTSD and his act of self-castration in March 1981.  
In fact, these physicians expressed grave doubts that PTSD 
was the appropriate diagnosis for the veteran's psychiatric 
problems.  The finding that the appellant does not currently 
suffer from PTSD calls into question the appellant's 
continued entitlement to a 100 percent disability rating for 
that disorder, and the Board invites the RO's attention to 
this matter. 

Giving these opinions their appropriate weight, the Board 
finds that the preponderance of the medical evidence does not 
support the conclusion that the veteran's PTSD had any 
involvement with his self-castration.  That is, there are 
three different medical opinions dated in April and May 2000 
that found no relationship between PTSD and his self-
castration.  Only Dr. Klosterhoff provides a single favorable 
opinion.  However, the Board finds that Dr. Klosterhoff's 
opinion carries less probative weight than the VA medical 
opinions obtained in April and May 2000.  Dr. Klosterhoff 
acknowledged in November 1999 and January 2000 that the 
veteran's medical records were unavailable for review, and 
hence, his opinion appears to be based solely on the 
appellant's self related medical history and recent 
outpatient observations.  The VA examiners of April and May 
2000 indicated a review of all the available medical records, 
and they doubt the diagnosis of PTSD.  According to the 
Court's ruling in Godfrey v. Brown, 8 Vet. App. 113 (1995), 
VA is not required to accept a physician's opinion that is 
based upon a claimant's recited medical history.  This is 
especially relevant in the current case, as the veteran has 
provided inconsistent circumstances and motivation for his 
self-castration in March 1981.  This latter inconsistent 
history was specifically noted and discussed in the VA 
medical opinions of April and May 2000.  Furthermore, the VA 
physician's opinions are supported by the more 
contemporaneous evidence of hospitalization records dated in 
March 1981, Dr. Pierson's medical opinion of December 1991, 
and the state hospitalization records of 1986; which all 
attributed the veteran's psychiatric problems to disorders 
other than PTSD.

In addition, the VA physicians provided detailed reasons and 
bases considering past diagnoses to determine the psychiatric 
motivation for the veteran's self-castration.  These opinions 
discussed the veteran's PTSD, personality disorders, and 
schizophrenia.  Dr. Klosterhoff did not discuss the other 
psychiatric diagnoses and their relationship to the self-
mutilation.  In fact, Dr. Klosterhoff failed to discuss or 
rule out schizotypal personality disorder as a cause of the 
self-castration, even though he has consistently diagnosed 
the veteran with this disorder.  Dr. Klosterhoff's nexus 
opinion is also inconsistent with prior opinions he noted in 
the veteran's outpatient records.  As discussed above, in 
February 1995 Dr. Klosterhoff felt he could not determine a 
nexus relationship for the self-castration without 
contemporaneous medical records, whereas by January 2000 Dr. 
Klosterhoff found, without the records, a relationship to 
PTSD.  There is no indication in the January 2000 letter or 
the outpatient records that this physician had obtained 
access to the contemporaneous records, which allegedly were 
in the possession of the Dallas VAMC and which have 
repeatedly been reported as being unavailable.  The January 
2000 letter also does not provide any reasons and bases on 
which Dr. Klosterhoff based his changed opinion.  The only 
indication in the outpatient records for this changed opinion 
is that Dr. Klosterhoff was aware that the veteran was 
seeking increased compensation from VA and he was urging the 
physician to provide a nexus opinion so that this claim would 
be successful.

As Dr. Klosterhoff's nexus opinion is apparently based on an 
incomplete medical history, as it is inconsistent with his 
prior opinion in the outpatient record of February 1995, the 
Board finds it has less probative weight than the VA medical 
opinions obtained in April and May 2000.  The representative 
has contended that as Dr. Klosterhoff is the veteran's 
treating physician in recent years, and presumably has 
observed the appellant to a greater detail than the VA 
examiners, his medical opinion should carry greater probative 
weight.  In Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993), 
however, the Court specifically rejected adopting a rule that 
would give opinions of treating physicians greater weight 
than other competent medical opinions.  Thus as a strict 
rule, the Board must reject this contention.  

Even considering that Dr. Klosterhoff would have a better 
opportunity to observe the appellant, he did not start seeing 
the veteran until 1989.  Thus, his treatment started many 
years after the veteran's self-castration and Dr. Klosterhoff 
would not have had the opportunity to observe him during or 
soon after this incident.  Dr. Klosterhoff's observation of 
the veteran many years after the event would have little 
probative value in determining the appellant's motivation and 
psychiatric state in 1981.  In fact, Dr. Klosterhoff himself 
acknowledged this in the outpatient record of February 1995.  

The representative has also argued that VA physicians had 
access to fewer medical records and historical information 
than Dr. Klosterhoff.  Based on Dr. Klosterhoff's response in 
January 2000, this appears not to be the case.  Dr. 
Klosterhoff indicated in the outpatient record of November 
1999 and his letter of January 2000 that his medical opinions 
were based on the recited history of the veteran and his own 
observations.  As indicated in their reports, the VA 
examiners of April and May 2000 had reviewed the actual 
medical records dating back to the veteran's military 
service.  While it has been alleged that the claims file 
history is incomplete, that is it does not include alleged 
treatment records from the Dallas VAMC dated in March 1981, 
the claims file is still substantially more complete than the 
history reported by Dr. Klosterhoff.

Finally, the veteran argued in August 2001 that the RO had 
used its own unsubstantiated medical opinion in denying this 
claim.  However, the sentence quoted from the June 2001 SSOC 
is not the RO adjudicator's opinion, but actually the April 
and May 2000 medical opinions that had been recited by the 
adjudicator.  Thus, the denial in June 2001 was based on 
these medical opinions, not the adjudicator's own.

Based on the above analysis, the Board finds that the 
preponderance of the evidence indicates that the veteran's 
self-castration was not related to his service-connected 
PTSD.  The contemporaneous evidence reveals that this event 
took place many years after the veteran's separation from the 
military and was not directly related to such service.  
Hence, the benefit sought on appeal is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
most probative evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for self-castration 
secondary to PTSD is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

